Name: Council Directive 89/676/EEC of 21 December 1989 amending Directive 75/106/EEC on the approximation of the laws of the member states relating to the making-up by volume of certain prepackaged liquids
 Type: Directive
 Subject Matter: beverages and sugar;  marketing;  foodstuff;  European Union law
 Date Published: 1989-12-30

 Avis juridique important|31989L0676Council Directive 89/676/EEC of 21 December 1989 amending Directive 75/106/EEC on the approximation of the laws of the member states relating to the making-up by volume of certain prepackaged liquids Official Journal L 398 , 30/12/1989 P. 0018 - 0018 Finnish special edition: Chapter 15 Volume 9 P. 0145 Swedish special edition: Chapter 15 Volume 9 P. 0145 COUNCIL DIRECTIVEof 21 December 1989amending Directive 75/106/EEC on the approximation of the laws of the Member States relating to the making-up by volume of certain prepackaged liquids(89/676/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 75/106/EEC (4), as last amended by Directive 88/316/EEC (5), provides for total harmonization of the range of nominal quantities of certain products in the wine sector; Whereas, in view of developments within the Community in the vatting, bottling and labelling of wine, it is necessary to modify this range; Whereas, in order to permit the use of returnable bottles of volumes not covered by the said Directive, it is necessary to include special rules therein, HAS ADOPTED THIS DIRECTIVE: Article 1Directive 75/106/EEC is hereby amended as follows: 1. the second subparagraph of Article 1 is replaced by the following: 'This Directive shall not apply to prepackages containing the products listed in Annex III: - point 1 (a), which are vatted, bottled and labelled in volumes not exceeding 0,25 litre and are intended for professional use, - points 2 (a) and 4, which are intended either for consumption on board aircraft, ships and trains or for sale in duty-free shops.'; 2. in Article 5 (3): (a) point (a) is deleted; (b) the indents in point (c) are replaced by the following: '- 0,68 litre, 0,70 litre and 0,98 litre in Spain, until 31 December 1992, '- 0,46 litre and 0,70 litre in Greece, until 31 December 1992.'; 3. Annex III, column I (1) (a) is hereby amended as follows: (a) the following is added: '0,187 (l)-4-8'; (b) '0,187 (for consumption on board aircraft and ships only)', at the end of the range of volumes, is deleted. (c) the following footnote is added: '(1) Value relating only to consumption on board aircraft, ships and trains and to sales in duty-free shops.'Article 2Member States shall bring into force the laws, regulations and administrative provisions needed to comply with this Directive on 1 July 1990. They shall forthwith inform the Commission thereof. Article 3This Directive is addressed to the Member States. Done at Brussels, 21 December 1989. For the CouncilThe PresidentE. CRESSONOJ N ° C 291, 20. 11. 1989, p. 44. (1) OJ N ° C 31, 7. 2. 1989, p. 6. (2) OJ N ° C 158, 26. 6. 1989, p. 215, and (3) OJ N ° C 139, 5. 6. 1989, p. 8. (4) OJ N ° L 42, 15. 2. 1975, p. 1. (5) OJ N ° L 143, 10. 6. 1988, p. 26.